MEMORANDUM **
Juan Manuel Duron Macias and his wife, Hortencia Macias Torres, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision sustaining the Department of Homeland Security’s appeal and denying Petitioners’ applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners’ contention that the BIA failed to consider their evidence of hardship is not supported by the record and does not amount to a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
Contrary to Petitioners’ contention, the BIA’s interpretation of the hardship standard falls within the broad range authorized by the statute. See 8 U.S.C. § 1229b(b)(l)(D); Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir. 2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.